DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-4, 8, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittman II (US 2009/0287140 hereinafter “Rittman’’). For portions of the rejection, please see the annotated fig. 3 of Rittman below:

    PNG
    media_image1.png
    519
    656
    media_image1.png
    Greyscale

In regards to claim 1, Rittman discloses a medical fluid coupling (10) configured to be connected to a connection section of a blood treatment apparatus or of a connecting adapter, the fluid coupling comprising:
a sealing element (34) comprising a through opening (18); and
a main body comprising:
a receiving section (at 34) configured for connecting to a fluid conduit of the connection section; and
a first latching element (40) having a first section that is elastically bendable or elastically tiltable (shown in fig. 3), the first latching element comprising at least one of:
(i) a recess (44) for receiving a protrusion of the connection section and (ii) a protrusion (42) to reach into a recess of the blood treatment apparatus or of the connecting adapter, 
wherein the at least one of the recess or the elevation either faces the receiving section, or is arranged at the inner side of the first latching element, or both (shown in fig. 3);
the main body is made of a first material;
the sealing element (34) made of a second material which is different from the first material (cross-hatching of figure 3 shows different materials);
the main body defines a fluid guiding section (16) for guiding a fluid through the fluid coupling in a longitudinal direction, and
at least one inner diameter of the through opening of the sealing element corresponds to an inner diameter of the fluid guiding section.
In regards to claim 2, Rittman further discloses the main body further comprises a second latching (40) element having a second section that is elastically bendable or elastically tiltable.
In regards to claim 3, Rittman further discloses the first section of the first latching element and the second section of the second latching element are, in a non-connected state, arranged having a first distance between each other (shown in fig. 3), and wherein, during a process of connecting the fluid coupling to the connection section, the first space becomes a second distance which is larger than the first distance.
In regards to claim 4, Rittman further discloses at least one of the first section of the first latching element and the second section of the second latching element is designed as a tiltable section or is arranged at a further section of the respective latching elements in a tiltable manner (shown in fig. 3).
In regards to claim 8, Rittman further discloses the main body defines a fluid guiding section therethrough comprises a first end area, a second end area, and at least one further opening (24) which is closed by a septum (50).
In regards to claim 10, Rittman discloses a system, comprising:
a fluid coupling (10); and
a connection section (68, 70) of a connecting adapter, wherein the fluid coupling comprises:
a sealing element (34) comprising a through opening (18); and
a main body comprising:
a receiving section (34) configured for connecting to a fluid conduit of the connection section; and
a first latching element (40) having a first section that is elastically bendable or elastically tiltable (shown in fig. 3), the first latching element comprising at least one of: (1) a recess (44) for receiving a protrusion of the connection section and (11) a protrusion (42) to reach into a recess of the blood treatment apparatus or of the connecting adapter,
the recess or the protrusion either faces the receiving section, or is arranged at the inner side of the first latching element, or both (shown in fig. 3), and
wherein the fluid coupling and connection section are designed and provided to be latched together in a latching connection (shown in fig. 6);
the main body comprises a first material;
the sealing element (34) made of a second material which is different from the first material (cross-hatching of figure 3 shows different materials);
the main body defines a fluid guiding section (16) for guiding a fluid through the fluid coupling in a longitudinal direction, and
at least one inner diameter of the through opening of the sealing element corresponds to an inner diameter of the fluid guiding section.
In regards to claims 11 and 12, Rittman further discloses the inner diameter (D1) of the fluid guiding section and an inner diameter (D3) of a fluid conduit of the connection section are the same in an area of a front face assigned to or facing the fluid guiding section, wherein the inner diameter of the fluid guiding section, an inner diameter of a sealing element (34), and the inner diameter of the fluid conduit are the same in the area of the front face assigned to or facing the fluid guiding section (see annotated figure 6 below). 
In regards to claims 13, Rittman further discloses further comprising the blood treatment apparatus (60) comprising the connection section.
In regards to claims 14, Rittman further discloses a tube line (66) connected to the fluid coupling.
In regards to claims 16, Rittman further discloses a tube line (30) connected to the fluid coupling.

Claim Rejections - 35 USC § 103
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rittman as applied to claim 1 above.
In regards to claim 5, Rittman discloses the fluid coupling of claim 1. While Rittman does not expressly disclose the inner diameter being between 4 and 4.5 mm; the inner diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rittman to have an inner diameter between 4 and 4.5 mm, as the inner diameter may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 15, Rittman disclose the fluid coupling of claim 1. While Rittman does not expressly disclose the length of the tube line being less than 100 mm; tube length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rittman to have a tube length of less than 100 mm, as the tube length may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
It is further noted with regards to claims 5 and 15 that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,786,663 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations found in claims 1-9 of the instant application are present in claims 1-8 of the reference patent.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rittman fails to disclose “at least one diameter of the through opening of the sealing element corresponds to an inner diameter of the fluid guiding section”. The examiner disagrees.  It is first noted that under broadest reasonable interpretation, “corresponds” does not require the two diameters to be equal, but merely related or linked in some way. Under this interpretation, since the inner diameter of the sealing element at any given point is radially aligned with an inner diameter of the guiding section, these diameters “correspond”. Alternatively, it can be seen in the annotated figure above where an inner diameter of the sealing element is equal to an inner diameter of the guiding section. It is noted that there is nothing in the claim limiting where the guiding section begins or ends, or any structure further limiting the guiding section. Thus, Rittman discloses all limitations of claims 1 and 10. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/03/2022